Filed Pursuant to Rule 433 Issuer Free Writing Prospectus dated May 21, 2008 Relating to Preliminary Prospectus dated May 19, 2008 Registration Statement No. 333-151001 Genco Shipping & Trading Limited ISSUER FREE WRITING PROSPECTUS On May 21, 2008, Genco Shipping & Trading Limited (the “Company”) filed a current report on Form 8-K dated May 21, 2008 (the “Current Report”) with the Securities and Exchange Commission.The Current Report contains information regarding a registered offering of the Company’s common stock by the Company and certain selling shareholders (the “Offering”) that modifies and supersedes certain information about the Offering included in the preliminary prospectus dated May 19, 2008 (the “Preliminary Prospectus”) included as part of the Company’s Registration Statement on Form S-3 (Registration No. 333-151001) relating to the Offering (the “Registration Statement”).This free writing prospectus relates only to the Offering and should be read together with the Preliminary Prospectus and the Registration Statement.This free writing prospectus contains the information included in the Current Report, which is set forth below.Unless otherwise stated below, it is assumed below that the underwriters’ over-allotment option for the offering is not exercised. The Company and the selling shareholders named in the Prospectus determined to adjust the size of the offering such that the Company is offering 2,702,669 shares and the selling shareholders are offering a total of 1,034,831 shares, for a combined total of 3,737,500 shares of Common Stock.Of the amount offered by the selling shareholders: · 1,000,000 shares are being offered by OCM Fleet Acquisition LLC, which will continue to have a 4.76% interest in the Company following the offering, and · 34,831 shares are being offered by John C. Wobensmith, who will continue to have a 0.28% interest in the Company following the offering. Peter C.
